EXHIBIT 99.3 April 28, 2015 We are writing to inform you that Advanced Medical Isotope Corporation (AMIC) is legally obligated to bring to your attention the matter of a miscalculation in the number of shares issued to you as indicated below. This error is in violation of our agreement and if not rectified, will be a violation of state and federal securities laws. You must quickly take action to rectify this situation pursuant to the options below. Attention:You have 10 business days to respond to this notice. In connection with your conversion of convertible notes , the number of conversion shares that you were due was calculated by using the conversion floor price of $0.001. This conversion floor price is equal to the par value of AMIC’s common stock under its Delaware corporate charter which defines the par value as $0.001 in Article IV of the Certificate of Incorporation. However, as indicated below you were issued excess shares. Conversion Date Conversion Amount Shares Issued Shares @ 0.001 Excess Shares Value of Excess shares 1021 N. Kellogg StreetKennewick, WA 99336 · (509) 736-4000 · (509) 736-4007 fax www.isotopeworld.com 1 The transfer agent erroneously issued these excess common shares, in violation of the Company’s Delaware Certificate of Incorporation. In addition, the opinion letters supplied by your counsel are defective. In order to remedy the situation and to ensure compliance with State and Federal securities laws, the situation can be remedied as follows: 1) You may deliver the erroneously issued excess common shares to the transfer agent within 10 business days of this notice date.If you elect to deliver the excess shares to the AMIC, the outstanding note balance amount will remain unchanged, or 2) You may apply the excess shares that were issued to you erroneously as conversion shares against the remaining note balance using the $0.001 conversion floor price. As an example, if you were issued excess shares, AMIC will deem your principal amount lowered by $. Per our records the remaining principal note balance held by , without giving effect to the excess issuance, is $.In order to remedy this excess share issuance, the remaining principal amount will be deemed converted, resulting in conversion shares.Following the offset of the conversion shares with excess shares, , will still have excess common shares improperly issued to you that must be delivered to our transfer agent. If we have not received a reply from you within 10 business days we will automatically apply option two (2) above to rectify this matter. Because there is an insufficient amount of debt remaining to cover the excess shares, we will direct our Transfer Agent to notify your clearing broker of the balance of the erroneous issuance ( shares) and instruct the clearing broker that the delivery of the shares back to AMIC is required immediately. James C. Katzaroff Chief Executive Officer Advanced Medical Isotope Corporation jkatzaroff@isotopeworld.com main – 509.736.4000 cell – 509.531.1671 2
